Our opinion is that the defendant's submission to judgment for the plaintiff for possession waived his right to take advantage of the defect in the declaration set up in the motion in arrest of judgment. As the declaration does not set out the plaintiff's estate in the demanded premises, which is the ground of the motion in arrest, the judgment in his favor will not determine any question of title (Taylor v. O'Neil,15 R.I. 198), but merely gives the plaintiff possession in accordance with the defendant's submission.
The motion in arrest of judgment is overruled, and the case remitted to the Common Pleas Division with direction to enter judgment on the submission for the plaintiff for possession and costs.